Citation Nr: 1024862	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-24 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for headaches, to include 
as secondary to depression.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from April 1978 to 
September 1978, which was followed by an unspecified period of 
active duty, to include the period from January 1981 to June 
1982.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in St. 
Paul, Minnesota that denied the Veteran's application to reopen 
his claim of entitlement to service connection for depression, 
and that denied his claim of entitlement to service connection 
for headaches, to include as secondary to depression.

The Veteran's original claim for service connection for 
depression was denied in an unappealed January 2003 rating 
decision.  In August 2007, the Veteran submitted copies of 
service personnel records in support of his claim that had not 
been previously associated with the claims file at the time of 
the unappealed January 2003 decision.  The RO denied the 
Veteran's application to reopen the claim in a January 2008 
rating decision.  VA regulations provide that if relevant service 
department records are associated with the claims file after VA 
issues a decision on a claim, VA will reconsider the claim 
without regard to the provisions of 38 C.F.R. § 3.156(a), which 
provide for the standard for reopening previously denied claims 
based on new and material evidence.  38 C.F.R. § 3.156(c) (2009).  
Consequently, the issue has been recharacterized on the title 
page as entitlement to service connection for depression.  See 38 
C.F.R. § 3.156(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The Board notes that the record contains a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, designating the Minnesota Department of Veterans 
Affairs as the Veteran's representative.  Recently, however, the 
Vietnam Veterans of America has submitted evidence on behalf of 
the Veteran.  As there is no documentation appointing that 
organization as the Veteran's representative, the Board has 
continued to list the Minnesota Department of Veterans Affairs as 
the Veteran's representative on the title page.  However, as will 
be discussed below, the Veteran will be provided the opportunity 
to clarify his wishes with respect to representation while this 
case is in remand status.


REMAND

The Veteran claims that he has a depressive disorder that had its 
onset in service or is otherwise related to service.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
adjudication of this claim.  

A December 2009 letter from a VA psychologist, Dr. T.N., reflects 
that the Veteran is currently being treated for diagnosed 
depressive disorder not otherwise specified (and alcohol abuse).

The Veteran asserts that he was treated for depression during his 
last period of service from January 1981 to June 1982, and that 
he was administratively discharged for falling asleep on duty due 
to anti-depressants he was prescribed at the Army hospital 
located in Ft. Leonard, Missouri.  See, e.g., Statement, October 
2007; Request to Reopen (Form 21-526), August 2007.  During an 
April 2008 informal conference, the Veteran estimated that he was 
treated for depression at the Ft. Leonard hospital about two 
months prior to his separation, i.e., some time between April 
1982 and June 1982.  The Board acknowledges that in July 2008, 
the RO requested copies of the Veteran's inpatient treatment 
records from the Ft. Leonard Army hospital dated between February 
1982 and June 1982 (clarifying a prior May 2008 PIES request for 
copies of all inpatient records for all periods of service).  A 
response from the Ft. Leonard Army hospital only included 
inpatient records relating to treatment for pneumonia in March 
1982.

While the Board acknowledges that the RO requested copies of the 
Veteran's inpatient service treatment records for the period 
identified by the Veteran at the April 2008 informal conference, 
the Board notes that the newly submitted Article 15 personnel 
record noted above reflects that the Veteran was punished for 
falling asleep on duty (which the Veteran alleges was due to 
anti-depressant medications prescribed at the Ft. Leonard 
hospital) in August 1981, and it appears that no inpatient 
records were requested by the RO for any period prior to February 
1982.  "In a claim for disability compensation, VA will make 
efforts to obtain the claimant's service medical records if 
relevant to the claim."  38 C.F.R. § 3.159(c)(3) (2009).  Given 
the discrepancy in dates, the Board finds that a remand is 
necessary so that all of the Veteran's outstanding inpatient 
treatment records from the Ft. Leonard, Missouri Army hospital 
relating to the entire period from January 1981 to June 1982 may 
be obtained and associated with the claims file.

As noted above, the Veteran recently submitted a copy of an 
August 1981 service personnel record (along with a few other 
personnel records).  The Board notes that the Veteran alleges 
that his administrative separation in June 1982 related to his 
in-service depression or anti-depressant medication, yet there 
are only a few service personnel records associated with the 
claims file.  The Board further notes that it is not entirely 
clear based on the evidence of record the extent of active 
service the Veteran had between October 1978 and December 1980 
(there are a few service treatment records relating to this 
period, but no service personnel records).  Upon receipt of a 
substantially complete application for benefits, "VA will make 
as many requests as are necessary to obtain relevant records from 
a federal department or agency."  38 C.F.R. § 3.159(c)(2) 
(2009).  Based thereon, a remand is necessary so that the RO may 
obtain copies of all of the Veteran's available service personnel 
records dated at any time between April 1978 and June 1982, and 
associate them with the claims file.

Also, the Board notes that the Veteran has asserted that he was 
treated for his depression at the VA medical center (VAMC) 
located in Chicago, Illinois from 1983 to 1988.  He also asserts 
that he has received treatment at the VAMCs located in Chicago, 
Illinois, and Minneapolis, Minnesota, from 2000 to present.  See 
Form 21-526, June 2002; Forms 21-4138, December 2007 and December 
2009.  The only VA treatment records associated with the claims 
file, however, are dated from August 1999 to September 2002, and 
from May 2007 to June 2007.  VA has a duty to assist the Veteran 
in obtaining all potentially relevant documents to substantiate a 
claim, including medical evidence either to verify or not verify 
the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009).  Therefore, an attempt should be made to 
obtain all VA treatment records relating to the Veteran's claim 
dated from January 1983 to December 1988 from the Chicago, 
Illinois VAMC, and from both the Chicago, Illinois and the 
Minneapolis, Minnesota VAMCs dated October 2002 to April 2007, 
and July 2007 to present, and to associate them with the claims 
file.  See Dunn v. West, 11 Vet. App. 462, 466-467 (1998) 
(Records created by VA are considered constructively part of the 
record and should be associated with the claims file); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Also, the Board notes that the Veteran recently asserted in a 
December 2009 statement that he received treatment for depression 
at the Veterans Resource Center located on 63rd street in 
Chicago, Illinois from 1998 to 2000, and he submitted a Form 21-
4142 authorization relating to those records.  Based thereon, an 
attempt should be made to obtain all of the relevant treatment 
records from the Veterans Resource Center dated from 1998 to 2000 
and to associate them with the claims file.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2009).

The Board notes that the Veteran was provided with a VA 
examination in August 2002 relating to his claim.  Once VA 
provides an examination, it must be adequate or VA must notify 
the Veteran why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Given the vague nature 
of the examiner's findings with respect to the etiology of the 
depressive disorder diagnosed therein, the Board finds that a new 
VA examination should be provided.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Consideration of the Veteran's claim of entitlement to service 
connection for headaches, to include as secondary to depression, 
is deferred, as the headaches claim is inextricably intertwined 
with the claim for depression.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification as to whether the 
Veteran wishes the Vietnam Veterans of 
America (VVA) to be his representative (see 
December 2009 correspondence).  If so, please 
obtain a completed Form 21-22 authorization 
and associate it with the claims file.

2.  Request copies of all of the Veteran's 
inpatient service treatment records dated 
from January 1981 to February 1982 from the 
Army hospital located in Ft. Leonard, 
Missouri.  If any of these records are found 
to be unavailable, this should be 
specifically noted in the claims file.  

3.  Request copies of all of the Veteran's 
service personnel records from the 
appropriate sources (noting the Veteran had 
several periods of service in the National 
Guard and Army from April 1978 to June 1982) 
and associate them with the claims file.  If 
any of these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

4.  Request copies of all of the Veteran's VA 
treatment records from (a) the Chicago, 
Illinois VAMC dated from January 1983 to 
December 1998, and (b) from the Minneapolis, 
Minnesota and Chicago, Illinois VAMCs dated 
from October 2002 to April 2007, and from 
July 2007 to present, and associate them with 
the claims file.  If any of these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

5.  Request copies of all of the Veteran's 
treatment records from the Chicago, Illinois 
Veterans Resource Center dated from January 
1998 to 2000 and associate them with the 
claims file.  If any of these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

6.  After the above development is complete, 
afford the Veteran with an appropriate VA 
examination to determine nature and etiology 
of the Veteran's depressive disorder.  The 
examiner should offer an opinion as whether 
it is at least as likely as not (meaning 
likelihood of at least 50%) such disorder had 
its onset in service or is otherwise related 
to service.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  

7.  Then, readjudicate the Veteran's claims.  
If his claims remain denied, the Veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, including as provided 
below, the claims should be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



